ON PETITION EOR REHEARING.
Stiles, J. —
Counsel in this case, as in some others, have urged that they be permitted to argue the application for rehearing orally. Reference to Code Proc., § 1439, will show that such a practice is ■ out of the question, as the legislature has seen fit to regulate the matter very defi nitely by providing that the petition shall itself be the argument therefor.
Much of this petition is devoted to showing that .the finding of fact made by the superior court, that the Boston National Bank had knowledge of the acts of the Huron Lumber Company, was unsupported by the evidence. But we view this point as immaterial, and an ordinarily careful reading of the opinion filed would have obviated the labor expended upon it. The superior court gave as the reason for its judgment the knowledge of the cestui que trust of the course of dealing after the mortgage; we say, that admitting the reason not to be well founded, there was a good reason for the judgment, in that the mortgage itself, upon *610its face, contained its own defeat. A judgment will not be disturbed because the reasons given for it were not sound,when there were good reasons for its entry.
It seems to be taken by counsel that we have insinuated some sort of conspiracy to hinder and delay the creditors of the Huron Lumber Company between its officers and the bank; but it is not so. The terms of the instrument they drew make a hindrance and delay legally certain as the effect of their action, and that is all there is of it. The law simply does not sanction such a dealing between an insolvent debtor and the holder of an antecedent debt.
Our decision is vigorously attacked by reason of its adoption of the “trust fund” theory, and it is argued that Rouse v. Merchants’ National Bank, 46 Ohio St. 493, 15 Am. St. Rep. 644, was decided upon Ohio statutes, of which we have none. But careful reading of that case shows that, with one or two exceptions, the statutory provisions there alluded to were identical in substance with our own, and an examination of the statutes of Ohio on the subject of corporations further reveals the similarity; If, therefore, as it is contended, the adoption of the “trust fund” theory has everywhere depended upon statutes, the appellant has no ground to stand upon, for we have the. substance of all the statutes on the subject, with the addi-. tion of one expressly giving jurisdiction to the courts to. appoint receivers of insolvent corporations.
Wethinkthe appellant has received due and even liberal consideration in this case, and his petition must be denied.
Anders, C. J., and Dunbar, Scott and Hoyt, JJ., concur.